PER CURIAM.
Action on eight notes, dated January 22, 1907, made by Charles Rosenagel to plaintiff’s order, indorsed by defendant Christ, and payable at various dates up to January 29, 1908. The original summons seems to have been issued May 8, 1908. Several alias summons followed. Pleadings unverified. Issues in some form were possibly joined, for the action was tried October 13, 1908, with what seems to be the following result: “Plaintiff’s claim of $200 allowed. Defendants’ counterclaim to the extent of $200 allowed. Judgment for defendants. Extra costs, $20.” The counterclaim, as the testimony shows, was made by defendant Rosenagel. Defendant Christ possibly indorsed as guarantor. His. defense is not separately stated. Whether the notes were protested was not shown. Indeed, it is unreasonable on this return to expect this court to reach a conclusion for or against any of the parties. Justice requires a reversal of the judgment and a new trial, with an admonition and direction that the court below take the pleadings anew and that the record of the case be made intelligible. Judgment reversed, and new trial ordered, with costs to abide the event.